Citation Nr: 0904155	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-38 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision by the RO that, in 
pertinent part, denied service connection for hearing loss.

Although the RO also denied service connection for tinnitus 
in February 2007, the veteran indicated on his substantive 
appeal, dated in December 2007, that he wished to withdraw 
that issue from appeal.  38 C.F.R. § 20.204.  Consequently, 
the Board will not consider it further.

For the reasons set forth below, this case is being REMANDED 
for additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the latter of these 
three elements presents a "low threshold" and may be 
satisfied by medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

In the present case, the evidence of record indicates that 
the veteran was evaluated at the VA Medical Center (VAMC) in 
Columbia, Missouri in April 2008, in connection with his 
hearing loss.  The evidence also shows that he has been 
treated by a family physician, Charles L. Chapman, M.D., for 
approximately 15 years, and that Dr. Chapman has formulated 
an opinion with respect to the etiology of his hearing loss.  
Presently, although the record contains VA treatment reports 
dated from October 2006 to March 2007, there is no clinical 
report of record that corresponds to the reported VA 
evaluation in April 2008.  Nor does the claims file contain 
any clinical reports from Dr. Chapman.  Because the missing 
records could contain information relevant to the present 
appeal, efforts should be made to obtain them.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that VA is charged with constructive notice of medical 
evidence in its possession).

The evidence of record includes a VA clinical report, dated 
in March 2007, which appears to show that the veteran has a 
current, cognizable hearing disability.  See 38 C.F.R. 
§ 3.385 (2008) (indicating that, for VA purposes, impaired 
hearing is considered to be a "disability" if the auditory 
threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 
decibels or greater; or if the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or if speech recognition scores using the Maryland CNC test 
are less than 94 percent).  The record also includes 
statements from the veteran to the effect that he was exposed 
to significant noise in service, and an opinion from his 
private physician, Dr. Chapman, indicating that his hearing 
loss is "directly related" to in-service exposure to noise.  
Because the available evidence tends to show that the veteran 
has a current hearing disability, because the veteran is 
competent to offer statements with respect to in-service 
noise exposure, and because the record contains "medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits" 
(there is no indication, for example, that Dr. Chapman 
reviewed the veteran's service treatment records before 
offering an opinion with respect to nexus), a medical nexus 
examination is necessary.  Because one has not yet been 
obtained, a remand is required.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide releases for 
any records of private treatment that may be 
relevant to his appeal, including the 
clinical records from Dr. Chapman.  If he 
provides appropriate release(s), make 
efforts to obtain the records identified, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented, and the 
evidence procured, if any, should be 
associated with the claims file.

2.  Take action to ensure that all relevant 
records of the veteran's examination and 
treatment at the VAMC in Columbia, Missouri 
are associated with the claims file, 
including any records of examination dated 
in April 2008, following the procedures set 
forth in 38 C.F.R. § 3.159.  Efforts to 
obtain the evidence should be fully 
documented, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

3.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an audiometric examination.  
After reviewing the claims file, examining 
the veteran, and conducting audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the veteran 
has a current hearing disability that can be 
attributed to service, to include any in-
service exposure to noise.  A complete 
rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the veteran's claim for service connection 
for hearing loss.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. § 3.307 and 3.309 
and the current version of 38 C.F.R. 
§ 3.159.  See Notice and Assistance 
Requirements and Technical Correction, 73 
Fed. Reg. 23,353 (Apr. 30, 2008) (now 
codified at 38 C.F.R. § 3.159).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

